In a proceeding pursuant to CPLR 5225 (b) and 5227 to compel the respondents to turn over to the petitioner certain vehicles in their possession in which a judgment debtor has an interest, the appeal is from a judgment of the Supreme Court, Westchester County (Silverman, J.), entered May 14, 1996, which determined the amount of the garageman’s liens on four vehicles.
*348Ordered that the judgment is affirmed, with costs.
Since the Court of Appeals has already determined that the respondents are entitled to garageman’s liens on the four vehicles in question (see, Matter of National Union Fire Ins. Co. v Eland Motor Car Co., 85 NY2d 725), we will not address the petitioner’s claims attacking the validity of those liens.
The petitioner’s remaining contentions are not properly before this Court. Santucci, J. P., Joy, McGinity and Luciano, JJ., concur.